Citation Nr: 1002521	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic hiccups.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

(The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred at private facility in April 3, 
2005, will be the subject of a separate decision of the Board 
of Veterans' Appeals (Board))


REPRESENTATION

Veteran represented by:      Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted the Veteran's service 
connection claim for hiccups and assigned an initial 
noncompensable disability rating.  This rating decision also 
denied his service connection claim for GERD, among other 
claims.

A finding of incompetency was proposed in a November 2008 
rating decision; however, it is not clear whether this 
finding was implemented.

In February 2005The Veteran filed a claim for service-
connection for a dental disorder.  This matter is referred to 
the agency of original jurisdiction (AOJ) for initial 
development and adjudication.

In November 2008, the Veteran filed claims for service 
connection for a bilateral knee condition, a right hip 
condition and a cervical spine condition.  He also filed a 
request to reopen a claim for service connection for a low 
back condition.  These matters are also referred to the AOJ 
for initial development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In his January 2007 substantive appeal the Veteran requested 
a Board hearing at the RO (Travel board) hearing.  To date, 
no such hearing has been scheduled and this hearing request 
has not been withdrawn.

As the Veteran has the right to a RO hearing and has not yet 
been afforded the hearing, a remand is required for such a 
hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




